Citation Nr: 1826156	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  18-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant. served on active duty from April 1953 to February 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 rating decision in which the RO, inter alia, denied claims for service connection for a bilateral hearing loss disability and tinnitus. In March 2014, the Veteran filed a notice of disagreement (NOD; however, with respect to these claims,  the RO did not issue a corresponding statement of the case (SOC). The Veteran filed a VA Form 9, Appeal to the Board of Veterans' Appeals in July 2014.

In April 2017, the Board, inter alia. remanded these claims on appeal to the agency of original jurisdiction (AOJ) for issuance of a statement of the case (SOC) , and to undertake action with respect to  associating the Veteran's service treatment records (STRs) with the claims file. The AOJ thereafter issued an SOC in February 2018 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2018.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  

Also. this appeal has been advanced on the Board's docket, pursuant to38 U.S.C. § 7107(a)(2) (2012) and  38 C.F.R. § 20.900(c) (2017).  

For reasons expressed below, the remaining claims on appeal, again, being remanded to the AOJ.  VA will notify the Veteran when if further action, on his part, is required.



REMAND

Unfortunately, the Board's review of the record reveals that further action on the matters on appeal is still warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268 (1998).

In the April 2017 remand, the Board explained that the Veteran had reported service in the Army from April 1953 to February 1955, but that his service treatment records associated with this period of service had not yet been associated with the claims file. As background, prior to adjudication of the claim, in August 2013 the RO requested the Veteran's service treatment records (STRs). That same month, the RO received a response from the National Personnel Records Center (NPRC) stating that the Veteran's records were "fire related" and that there are no STRs. 

However, in the April 2017 remand, the Board noted that in a November 2014 rating decision and May 2015 SOC for unrelated claims, the RO listed "service treatment records" as evidence reviewed. The November 2014 rating decision explicitly states, "A review of your service treatment records is negative for any treatment, complaints or a diagnosis of [the claimed condition]." Hence, the Board instructed the AOJ to undertake appropriate action to obtain the Veteran's treatment records pertaining to his service in the Army. If such records could not be obtained, the Veteran was to be provided with specific notice of the unavailability of the records, and a formal finding of unavailability associated with the claims file. Additionally, if the November 2014 rating decision and May 2015 SOC's stated reliance on supposed STRs was in error, the AOJ was directed to clarify the inconsistency.

Pursuant to the Board's remand, the AOJ issued a SOC regarding the issues of entitlement to service connection for bilateral hearing loss and tinnitus in February 2018, fulfilling the Board's remand directive with regard to its obligations under Manlincon v. West, 12 Vet. App. 238 (1999). However, the AOJ did not take any documented steps to associated with the claims file the Veteran's service treatment records, as directed in the April 2017 Board remand, nor did the AOJ make a formal finding that the STRs were unavailable and associate that finding with the claims file.   The AOJ also did not clarify the inconsistency identified in the April 2017 remand - the references to RO consideration of existing STRs in a rating decision and SOC, despite earlier concluding that the STRs may have been unavailable. As no formal finding was issued, and no clarification was given as to the inconsistencies noted in the November 2014 rating decision and May 2015 SOC, there is no way for the Board to determine whether there exist STRs for this Veteran for review and consideration..

Under these circumstances, the Board is unable to find substantial compliance with the prior remand directives. See Stegall, supra. See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is required).   As such, another remand is necessary for compliance with the prior remand directives with respect to the Veteran's STRs.

Also while these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these claims are hereby  REMANDED for the following action:

1. Undertake appropriate action to obtain the Veteran's service treatment records and associate them with the claims file..  Document all actions taken in the claims file.

If the Veteran's service treatment records are not available (a) please record this determination in a Formal Finding of Unavailability; and (b)  please clarify the inconsistency between this finding and the reference to service treatment records as evidence reviewed in the November 2014 rating decision and May 2015 SOC.

2.  Send to the Veteran and his agent a letter requesting that the Veteran provide sufficient information concerning, and if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  To help avoid another remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority. 

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his agent a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The primary purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

